726 S.E.2d 837 (2012)
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, as Subrogee of Ronald Thompson
v.
Arthur HILL.
No. 209P12.
Supreme Court of North Carolina.
June 13, 2012.
Arthur Hill, for Hill, Arthur.
*838 Patrick M. Anders, for State Farm Mutual Automobile Insurance, et al.

ORDER
Upon consideration of the petition filed on the 10th of October 2011 by Petitioners in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."